




FOURTH AMENDMENT TO REIMBURSEMENT AGREEMENT
This Fourth Amendment to Reimbursement Agreement (the “Fourth Amendment”) is
made as of the 15th day of January, 2013 by and between Bank of America, N.A.
(the “Lender”), a national banking association with offices at 100 Federal
Street, Boston, Massachusetts 02110 and iRobot Corporation, a Delaware
corporation with its principal place of business at 8 Crosby Drive, Bedford,
Massachusetts 01730 (the “Borrower”) in consideration of the mutual covenants
contained herein and benefits to be derived herefrom:
W I T N E S S E T H
WHEREAS, the Lender and the Borrower, have entered into a certain loan
arrangement, which loan arrangement is evidenced by, among other documents and
instruments, a certain Reimbursement Agreement dated January 4, 2011 (as
amended, the “Agreement”);
WHEREAS, Borrower and the Lender have agreed to amend certain terms and
provisions of the Agreement all as set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Lender and the Borrower hereby agree as
follows:
1.All capitalized terms not otherwise defined herein shall have the same meaning
as defined in the Agreement.


2.The following definition in Section 1.01 of the Agreement is hereby deleted in
its entirety and replaced as indicated below:


““Maturity Date” means January 15, 2018.”
3.Except as expressly amended hereby, the remaining terms and conditions of the
Agreement and all documents and instruments executed in connection therewith are
hereby expressly ratified and confirmed.


4.The Borrower acknowledges and agrees that it has no claims, counterclaims,
off-sets, defenses or causes of action against the Lender through the date of
this Fourth Amendment with respect to amounts outstanding under the Agreement.
To the extent such claims, counterclaims, off-sets, defenses and/or causes of
action should exist, whether known or unknown, at law or in equity, the Borrower
hereby WAIVES same and RELEASES the Lender from any and all liability in
connection therewith.


5.Miscellaneous.


a.The Borrower shall execute and deliver to the Lender such additional
documents, instruments, and agreements that the Lender may reasonably require in
order to give effect to, and implement the terms and conditions of this Fourth
Amendment.


b.This Fourth Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original and all of which together shall constitute one instrument.

1


--------------------------------------------------------------------------------




c.This Fourth Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provision hereof.


d.The Borrower shall pay on demand all reasonable documented costs and expenses
of the Lender including, without limitation, reasonable documented attorneys’
fees in connection with the preparation, negotiation, execution and delivery of
the Fourth Amendment.


6.It is intended that this Fourth Amendment take effect as an instrument under
seal as of the date first written above.


Witnessed by:




/s/ Paul Tavalone________
IROBOT CORPORATION




By:_/s/ John Leahy______________
Name: John Leahy
Title: EVP, Chief Financial Officer



(signatures continued on next page)



2


--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.


By:__/s/ Scott W. Vokey_____________
Name: Scott W. Vokey
Title: Senior Vice President
 



3
